                                                                         FlLcO
                                                                   !f$ DlSTRiPT rniio•
                    IN THE UNITED STATES DISTRICT COURT AUG'f? I -V O'V
                    FOR THE SOUTHERN DISTRICT OF GEORGIA ' """ "' '
                                 AUGUSTA DIVISION                 ZOI9NOVI2 PH2-^k

UNITED STATES       OF AMERICA
                                                                  CLER}CV
                                                                        SO. DiS i. ur GA,
      V.                                                CR 111-184


WALTER DONTA GETER




                                        ORDER




      Defendant Walter Donta Geter was sentenced by this Court on

July 3, 2014, to serve 32 months in prison and three years of

supervised release.            The Court also imposed a $1000 fine and a

$100 special assessment.            At present, Defendant still owes $550

toward this monetary obligation.

      On August 22, 2018, while Defendant was on supervised release,

the   Court    issued    an    arrest   warrant   because      Defendant        had   been


arrested by state authorities a month earlier for possession of

drugs with the intent to distribute.              When Defendant was arrested

on this warrant, the United States Marshal seized $1,011.00 in his

possession.        The United States Magistrate Judge ordered the money

be deposited into the Registry of the Court until further Order of

the Court.      (See Order of Jan. 18, 2019, Doc. No. 83.)

      Upon consideration, the Court finds and concludes that the

seized     money    constitutes     or    derived       from   proceeds        Defendant

obtained      directly    or    indirectly   as     a    result    of     drug-related
criminal offenses and is therefore forfeitable to the United States


of America.   Accordingly,   the Court hereby ORDERS that the Clerk

of Court apply $550 to the     payment of   Defendant's fine.   The

balance of the deposit plus any and all accrued interest shall be

applied to the repayment of fees paid to his appointed attorneys

under the Criminal Justice Act.


     ORDER ENTERED at Augusta, Georgia, this       day of November,

2019.




                                     UNITED STATED DISTRICT JUDGE
